Citation Nr: 0702160	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-24 656	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

1.  Whether there was a timely request for waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $5,496.

2.  Whether there was a timely request for waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $2,842.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

DECISION TO VACATE

The veteran had honorable active service from November 1953 
to November 1957. 

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a January 2003 decision of the RO's 
Committee on Waivers and Compromises, which denied in 
pertinent part, waiver of recovery of overpayments of 
nonservice-connected pension benefits in the amount of $ 
$5,496 and $2,842, on the basis that a timely request for 
waiver of recovery of the overpayment was not submitted.  

By Decision dated on June 21, 2004, the Board determined that 
the veteran's request for a waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $5,496 was not timely filed and remanded the 
separate issue of whether a timely for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $2,842 had been received for further 
development.  In October 2005, additional evidence was 
received in claims file, including a Financial Status Report 
received at the RO in St. Paul, Minnesota in September 1999, 
which was not of record at the time the Board made its 
decision in June 2004.  That evidence, if it had been 
considered by the Board, would have changed the outcome of 
the decision.  



Accordingly, the June 21, 2004 Board Decision and Remand is 
hereby vacated.  A de novo determination will be rendered in 
this case, as if the June 21, 2004 Board Decision and Remand 
had not been issued.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

